Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation in part of 16746832 (filed 01/18/2020, now U.S. Patent #11271671), which is a continuation of 15538629 (filed 06/21/2017, now U.S. Patent #10574386), which further is a national stage entry of PCT/US2014/072974 (international filing date: 12/31/2014)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 line 1, the phrase “[the] electronic device of claim 7” is unclear and ambiguous.  For example, is it supposed to be a dependent of claim 1 or other dependent claims, such as claim 6?  Clarification or correction is requested.
Claim 7 line 1, "the simulated information" has no antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over HUDSON et al. (US 20150318935 A1, hereinafter HUDSON), in view of Huq; Rana (US 20090209250 A1, hereinafter Huq).

Regarding claim 1, HUDSON teaches an electronic device, comprising (in general, see fig. 3-4 and corresponding paragraphs 30-46): 
a network interface circuit configured to communicate with a computer; a processor coupled to the network interface circuit; and a memory, coupled to the processor, storing program instructions configured to be executed by the processor, wherein, when executed by the processor, the program instructions cause the electronic 
emulating client functionality associated with a virtual client in a wireless network, wherein the virtual client is implemented in software in the electronic device (see at least para. 31 along with 46, e.g. the user equipment 340 under test and/or the testing can be implemented in software only environment), and 
wherein emulating the client functionality comprises generating a first frame that is compatible with a wireless communication protocol and is associated with fictious wireless communication with the virtual client (see at least fig. 4 and para. 39-42, e.g. messages sent between the network simulator 328 and the user equipment 340); 
providing, addressed to the computer, a second frame that comprises at least a portion of the first frame (see at least para. 41 and 43, e.g. the test computer 300 monitors a period of interactive, unscripted communication between the network similar in its second state and the user equipment 340 and records relevant data in log file), 
receiving, associated with the computer, a response message based at least in part on the first frame, wherein the response message comprises information associated with a service provided by the computer; assessing the service based at least in part on the information; and selectively performing a remedial action based at least in part on the assessment (see at least para. 44, e.g. the function of the post processing software 306 and its reports).
HUDSON differs from the claim, in that, it does not specifically disclose wherein the second frame is compatible with a wired communication protocol, which is well 
Huq, for example, from the similar field of endeavor, teaches similar or known mechanism of wherein the second frame is compatible with a wired communication protocol (in general, see fig. 3-4 and their corresponding paragraphs 95-104, in particular, see para. 100, e.g. remote test module 304 (an access point emulator) can provide wired access between the remote device 316 (UE under test) and the IP network connected to the field testing module 302), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Huq into the method of HUDSON for reducing or avoiding time and cost associated with local field testing.

Regarding claim 2, HUDSON in view of Huq teaches the electronic device comprises an access point.  (HUDSON, see at least para. 23, e.g. network simulator has a protocol stack capable in this case of emulating base station behaviours)

Regarding claim 3, HUDSON in view of Huq teaches the assessing determines whether the service is operating correcting.  (HUDSON, see at least para. 44, e.g. the post processing software can preferably yield useful reports on message counts and/or message delays and/or automatically compare results with test specifications in order to alert particular problems)

Regarding claim 5, HUDSON in view of Huq teaches the emulating of the client functionality for the virtual client excludes a physical layer of the virtual client.  (HUDSON, see at least para. 31 along with 46, e.g. the user equipment 340 under test and/or the testing can be implemented in software only environment)

Regarding claim 6, HUDSON in view of Huq teaches the first frame comprises simulated information that characterizes communication with the virtual client in the wireless network.  (HUDSON, see at least para. 32-33, e.g. the protocol stack module 330 is a configurable protocol stack in that its various layers can support a variety of known wireless telecommunication radio access technologies including, for example, 2G, 3G and/or LTE)

Regarding claim 7, HUDSON in view of Huq teaches the simulated information comprises: one or more communication-performance metrics associated with the fictitious wireless communication; or information that characterizes a wireless environment of the virtual client.  (HUDSON, see at least para. 32-33, e.g. examples of certain test specifications)

Regarding claim 8, HUDSON in view of Huq teaches the wireless network comprises a wireless local area network (WLAN).  (Huq, see at least para. 133-134, e.g. WLAN 802.11)

Regarding claim 9, HUDSON in view of Huq teaches the wireless communication protocol comprises an Institute of Electrical and Electronics Engineers (IEEE) standard.  (Huq, see at least para. 133-134, e.g. WLAN 802.11)

Regarding claim 10, HUDSON in view of Huq teaches the wired communication protocol comprises an Ethernet communication protocol.  (Huq, see at least para. 155, e.g. Ethernet connection)

Regarding claim 11, HUDSON in view of Huq teaches the first frame comprises an arbitrary type of frame.  (HUDSON, see at least para. 32-33, e.g. the protocol stack module 330 is a configurable protocol stack in that its various layers can support a variety of known wireless telecommunication radio access technologies including, for example, 2G, 3G and/or LTE)

Regarding claim 12, HUDSON in view of Huq teaches the service comprises: an authentication service; or a service that provides a network address.  (HUDSON, see at least para. 27, e.g. authentication and security control)

Regarding claim 13, HUDSON in view of Huq teaches the remedial action comprises: providing a message or an alert; or storing event information in an event log.  (HUDSON, see at least para. 44, e.g. the post processing software can preferably yield useful reports on message counts and/or message delays and/or automatically compare results with test specifications in order to alert particular problems)

Regarding claim 14, HUDSON in view of Huq teaches the remedial action is associated with testing or debugging of the service or a system that comprises the electronic device and the computer.  (HUDSON, see at least para. 44, e.g. the post processing software can preferably yield useful reports on message counts and/or message delays and/or automatically compare results with test specifications in order to alert particular problems)

Regarding claims 16, 17, 18, and 19, these claims are rejected for the same reasoning as claims 1, 2, 5, and 14, respectively, except each of these claims is in computer-readable medium claim format.
To be more specific, HUDSON in view of Huq also teaches a same or similar apparatus with computer-readable medium (HUDSON, see at least fig. 3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 20, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465